Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17054690 filed 11/11/2020. Claims 1, 3, 11-12, and 14-20  amended; claim 2 and 13 canceled; no claims added. Claims 1, 3-12, and 14-20 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62670544 filed 05/11/2018.

Claim Objections
Claim 17 objected to because of the following informalities:  
Claim 17 recites “the priority” in line 2. There is insufficient antecedent basis for these limitations. It is suggested that claim 17 be amended to recite “a priority”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14-20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14-20 depend on independent claim 11 which is a base station method claim and claim 14-20 recites “The UE of claim”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Since there is another claim, claim 12, which is a UE claim, as best understood by the examiner and for the purpose of applying prior art, the examiner considers claim 14-20 depend on claim 12.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-12, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TIIROLA et al. (TIIROLA hereafter) (US 20180279291 A1).

Regarding claim 1, TIIROLA teaches, A method for transmitting, by a user equipment (UE), uplink control information (UCI) in a wireless communication system, the method comprising: 
receiving a radio resource control (RRC) configuration from a base station (TIIROLA; Resource configuration may be indicated in multiple messages, e.g. in UE-specific RRC (radio resource control) configuration messages, Par. 0086); and 
multiplexing at least one uplink control information (URLLC UCI) among a plurality of uplink control information (TIIROLA; element 510, 520 Fig. 5; at 510, the transmission of eMBB long PUCCH only is shown … At 520, transmission of URLLC short PUCCH only is shown, Par. 0074) through a specific resource (symbols 532 and 534) among a plurality of resources (symbol 525, 526, 527) allocated for transmission of control information or data  and transmitting the multiplexed uplink control information to the base station (TIIROLA; At 530, a combined, or code division multiplexed short PUCCH and long PUCCH is shown … At symbols 532 and 534, the eMBB UCI via CS A and the URLLC UCI via CS B are transmitted simultaneously via these symbols, because the long PUCCH and short PUCCH overlap at these times, Par. 0075; receiving, by the base station from the user device, Par. 0017 [Note that CS is cyclic shift]; grant for eMBB UL data transmission and the corresponding UL signal is HARQ feedback, Par. 0088), 
(TIIROLA; If URLLC traffic arrives later, the gNB can schedule URLLC PDSCH, e.g. in slot n+2, and the HARQ-ACK feedback is expected also in slot n+3 (possible with much faster timeline for URLLC) … there is overlap in time for the two PUCCHs (eMBB and URLLC) in the same transmission, Par. 0071; URLLC PUCCH transmission … obtained via resource grant), Par. 0081), and 
wherein the at least one uplink control information is control information related to services having different requirements, respectively (TIIROLA; Some data service types, such as eMBB, may require higher data rates, while tolerating higher block error rates and higher latency (as compared to URLLC), Par. 0044) and different resources are allocated to the uplink control information, respectively (TIIROLA; a non-high reliability (e.g., eMBB) data service type (or eMBB application) on a UE may transmit uplink control information via a long physical uplink control channel (PUCCH) format length, while a high reliability/low latency (e.g., URLLC) data service type (or URLLC application) on the UE may transmit uplink control information via a short physical uplink control channel (PUCCH) format length, Par. 0046; FIG. 4 is a diagram illustrating a multiplexing of eMBB uplink control information via a long PUCCH with URLLC uplink control information via a short PUCCH according to an example implementation, Par. 0067).  

Regarding claim 11, TIIROLA teaches, A method for receiving, by a base station, uplink control information (UCI) in a wireless communication system, the method comprising: 
transmitting a radio resource control (RRC) configuration from a base station (TIIROLA; Resource configuration may be indicated in multiple messages, e.g. in UE-specific RRC (radio resource control) configuration messages, Par. 0086); and 
receiving, from the UE, at least one uplink control information (URLLC UCI) among a plurality of uplink control information (TIIROLA; element 510, 520 Fig. 5; at 510, the transmission of eMBB long PUCCH only is shown … At 520, transmission of URLLC short PUCCH only is shown, Par. 0074) multiplexed through a specific resource (symbols 532 and 534) among a plurality of resources (symbol 525, 526, 527) allocated to the UE for transmission of control information or data (TIIROLA; At 530, a combined, or code division multiplexed short PUCCH and long PUCCH is shown … At symbols 532 and 534, the eMBB UCI via CS A and the URLLC UCI via CS B are transmitted simultaneously via these symbols, because the long PUCCH and short PUCCH overlap at these times, Par. 0075; receiving, by the base station from the user device, Par. 0017 [Note that CS is cyclic shift]; grant for eMBB UL data transmission and the corresponding UL signal is HARQ feedback, Par. 0088), 
wherein the specific resource is a resource allocated for transmission control information or data related to a service requiring a low latency (TIIROLA; If URLLC traffic arrives later, the gNB can schedule URLLC PDSCH, e.g. in slot n+2, and the HARQ-ACK feedback is expected also in slot n+3 (possible with much faster timeline for URLLC) … there is overlap in time for the two PUCCHs (eMBB and URLLC) in the same transmission, Par. 0071; URLLC PUCCH transmission … obtained via resource grant), Par. 0081), and 
the at least one uplink control information is control information related to services having different requirements, respectively (TIIROLA; Some data service types, such as eMBB, may require higher data rates, while tolerating higher block error rates and higher latency (as compared to URLLC), Par. 0044) and different resources are allocated to the uplink control information, respectively (TIIROLA; a non-high reliability (e.g., eMBB) data service type (or eMBB application) on a UE may transmit uplink control information via a long physical uplink control channel (PUCCH) format length, while a high reliability/low latency (e.g., URLLC) data service type (or URLLC application) on the UE may transmit uplink control information via a short physical uplink control channel (PUCCH) format length, Par. 0046; FIG. 4 is a diagram illustrating a multiplexing of eMBB uplink control information via a long PUCCH with URLLC uplink control information via a short PUCCH according to an example implementation, Par. 0067). 

Regarding claim 12, TIIROLA teaches, A UE transmitting uplink control information (UCI) to a base station in a wireless communication system, the UE comprising (TIIROLA; the UE, Par. 0071): 
a transceiver receiving a radio resource control (RRC) configuration from a base station (TIIROLA; Resource configuration may be indicated in multiple messages, e.g. in UE-specific RRC (radio resource control) configuration messages, Par. 0086); and 
a processor controlling the transceiver to multiplex at least one uplink control information (URLLC UCI) among a plurality of uplink control information (TIIROLA; element 510, 520 Fig. 5; at 510, the transmission of eMBB long PUCCH only is shown … At 520, transmission of URLLC short PUCCH only is shown, Par. 0074) through a specific resource (symbols 532 and 534) among a plurality of resources (symbol 525, 526, 527) allocated for transmission of control information or data  and transmit the multiplexed uplink control information to the base station (TIIROLA; At 530, a combined, or code division multiplexed short PUCCH and long PUCCH is shown … At symbols 532 and 534, the eMBB UCI via CS A and the URLLC UCI via CS B are transmitted simultaneously via these symbols, because the long PUCCH and short PUCCH overlap at these times, Par. 0075; receiving, by the base station from the user device, Par. 0017 [Note that CS is cyclic shift]; grant for eMBB UL data transmission and the corresponding UL signal is HARQ feedback, Par. 0088), 
wherein the specific resource is a resource allocated for transmission control information or data related to a service requiring a low latency (TIIROLA; If URLLC traffic arrives later, the gNB can schedule URLLC PDSCH, e.g. in slot n+2, and the HARQ-ACK feedback is expected also in slot n+3 (possible with much faster timeline for URLLC) … there is overlap in time for the two PUCCHs (eMBB and URLLC) in the same transmission, Par. 0071; URLLC PUCCH transmission … obtained via resource grant), Par. 0081), and 
the at least one uplink control information is control information related to services having different requirements, respectively (TIIROLA; Some data service types, such as eMBB, may require higher data rates, while tolerating higher block error rates and higher latency (as compared to URLLC), Par. 0044) and different resources are allocated to the uplink control information, respectively (TIIROLA; a non-high reliability (e.g., eMBB) data service type (or eMBB application) on a UE may transmit uplink control information via a long physical uplink control channel (PUCCH) format length, while a high reliability/low latency (e.g., URLLC) data service type (or URLLC application) on the UE may transmit uplink control information via a short physical uplink control channel (PUCCH) format length, Par. 0046; FIG. 4 is a diagram illustrating a multiplexing of eMBB uplink control information via a long PUCCH with URLLC uplink control information via a short PUCCH according to an example implementation, Par. 0067). 
  
Regarding claim 3 and claim 14, TIIROLA teaches, The method of claim 1 and  The UE of claim 11 respectively, wherein at least one of locations on a time axis and locations on a frequency axis of the different resources is partially or entirely overlapped (TIIROLA; as an example where HARQ FB of both long PUCCH (eMBB) and short PUCCH (URLLC) may overlap at least partially (e.g., for at least one symbol within slot), Par. 0068).  

Regarding claim 4 and claim 15, TIIROLA teaches, The method of claim 1 and  The UE of claim 11 respectively, wherein the radio resource control configuration is configuration information related to the service requiring the low latency (TIIROLA; UE receives resource configuration or derive the resource for short PUCCH associated with URLLC (cyclic shift C, D). Resource configuration may be indicated in multiple messages, e.g. in UE-specific RRC (radio resource control) configuration messages, Par. 0086), and 
wherein the at least one uplink control information is multiplexed based on parameters included in the radio resource control configuration (TIIROLA; UE transmits URLLC HARQ feedback on subcarriers allocated to the eMBB associated UL signal using the second cyclic shift (CS B), and UL signal (of first type) corresponding to the eMBB DL signal using the first cyclic shift (CS A, Par. 0088).  

Regarding claim 5 and claim 16, TIIROLA teaches, The method of claim 1 and  The UE of claim 11 respectively, wherein the at least one control information is selected according to a priority of the plurality of uplink control information (TIIROLA; HARQ feedback … (e.g., of an eMBB data service type) may be dropped where such data or HARQ feedback overlaps with uplink control information of a second data service type (e.g., a URLLC data service type), Par. 0052; URLLC UCI CS B has the second highest priority, and eMBB UCI CS A has the lowest priority, Par. 0082).

 

Regarding claim 9 and claim 20, TIIROLA teaches, The method of claim 1 and  The UE of claim 11 respectively, further comprising: 
wherein the at least one uplink control information among the plurality of uplink control information is the control information related to the service requiring the low latency (TIIROLA; At symbols 532 and 534, the eMBB UCI via CS A and the URLLC UCI via CS B are transmitted simultaneously via these symbols, because the long PUCCH and short PUCCH overlap at these times, Par. 0075), 
multiplexing the remaining uplink control information other than the at least one uplink control information among the plurality of uplink control information through other resources allocated for services related to the remaining uplink control information, respectively and transmitting the multiplexed uplink control information to the base station (TIIROLA; At 530, a combined, or code division multiplexed short PUCCH and long PUCCH is shown. Symbols 525 (e.g., eMBB DMRS via CS A), 526 and 527 (e.g., eMBB UCI such as eMBB HARQ FB via CS A), Par. 0075).  

Regarding claim 10, TIIROLA teaches, The method of claim 1, wherein the plurality of resources are plurality of physical uplink control channels (PUCCHs) for transmission of the control information, and wherein the specific resource is a PUCCH having a shortest length (TIIROLA; At symbols 532 and 534, the eMBB UCI via CS A and the URLLC UCI via CS B are transmitted simultaneously via these symbols, because the long PUCCH and short PUCCH overlap at these times, Par. 0075) among the plurality of physical uplink control channels (PUCCHs) (TIIROLA; FIG. 4 is a diagram illustrating a multiplexing of eMBB uplink control information via a long PUCCH with URLLC uplink control information via a short PUCCH according to an example implementation, Par. 0067). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIIROLA in view of Yin et al. (Yin hereafter) (US 20180324787 A1).
  
 Regarding claim 6 and claim 17, TIIROLA teaches, The method of claim 1 and  The UE of claim 14 respectively. 
	TIIROLA fails to explicitly teach,
wherein the priority is determined according to requirements of the respective services related to the plurality of uplink control information except for channel status information (CSI). 
However, in the same field of endeavor, Yin teaches, 
wherein the priority is determined according to requirements of the respective services related to the plurality of uplink control information except for channel status information (CSI) (Yin; If joint SR and HARQ-ACK on a single PUCCH is not possible, the UE 102 may transmit only one PUCCH based on the priority rule, with priority order from highest to lowest is as follows: HARQ-ACK for higher priority traffic, SR for higher priority traffic, HARQ-ACK for lower priority traffic, SR for lower priority traffic, CSI for higher priority traffic, and CSI for lower priority traffic. If SR with a high priority traffic request (e.g., URLLC) collides with a HARQ-ACK feedback for low priority traffic (e.g., eMBB), the SR with the high priority traffic request may be transmitted, and the HARQ-ACK feedback for the low priority traffic may be dropped, Par. 0185). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TIIROLA to include the use of priority rule as taught by Yin in order to resolve collision (Yin; Par. 0185).
  
Regarding claim 7 and claim 18, TIIROLA-Yin teaches, The method of claim 1 and  The UE of claim 15 respectively, wherein the plurality of uplink control information includes a Hybrid Automatic Repeat and reQuest Acknowledgement (HARQ-ACK) and a scheduling request (RS) for each of the services, and the HARQ-ACK for each service has a higher priority than the scheduling request for the same service (Yin; If joint SR and HARQ-ACK on a single PUCCH is not possible, the UE 102 may transmit only one PUCCH based on the priority rule, with priority order from highest to lowest is as follows: HARQ-ACK for higher priority traffic, SR for higher priority traffic, HARQ-ACK for lower priority traffic, SR for lower priority traffic, CSI for higher priority traffic, and CSI for lower priority traffic. If SR with a high priority traffic request (e.g., URLLC) collides with a HARQ-ACK feedback for low priority traffic (e.g., eMBB), the SR with the high priority traffic request may be transmitted, and the HARQ-ACK feedback for the low priority traffic may be dropped, Par. 0185).  
The rational and motivation for adding this teaching of Yin is the same as for Claim 1.


Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIIROLA in view of Takeda et al. (Takeda hereafter) (US 20210160901 A1).
   
Regarding claim 8 and claim 19, TIIROLA teaches, The method of claim 1 and  The UE of claim 11 respectively. 
	TIIROLA fails to explicitly teach,
	wherein among the plurality of uplink control information, the remaining uplink control information other than the at least one uplink control information is dropped.
	However, in the same field of endeavor, Takeda teaches,
wherein among the plurality of uplink control information, the remaining uplink control information other than the at least one uplink control information is dropped (Takeda; When, for example, the UCI for URLLC and the UCI/UL data for eMBB collide as illustrated in FIG. 3A, the user terminal may drop the UCI/UL data for eMBB, and transmit the UCI for URLLC by using the PUCCH for URLLC, Par. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TIIROLA to include the use of dropping embb control/data as taught by Takeda in order to resolve collision (Takeda; Par. 0056).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416